Title: Thomas Jefferson to Julian Ursin Niemcewicz, 15 December 1813
From: Jefferson, Thomas
To: Niemcewicz, Julian Ursin (Ursyn)


          Dear Sir Monticello Dec. 15. 13.
          Your letter of Sep. 4. 10. was 10. months on it’s passage to me, having been recieved on the 7th of July 11. I addressed my answer to you without delay, acknoleging my obligations to the Royal society of the friends of science in Warsaw for their nomination of me as one of their members, expressing my sense of the honor of being associated with their body, and tendering any services which at this distance, I could render
			 them. this having been sent by the way of Paris, was, I hope, duly recieved. writing now some letters to my friends there, I take the same occasion of recalling my self to your recollection, and of expressing the satisfaction I feel in
			 reviewing the agreeable moments I have passed with you in Paris and Philadelphia.
           we, like you, are now at war, but happily on our borders only, undisturbed at our altars & firesides. we recieved some checks in it’s beginning, from the want of experienced and tried officers to command us, a peace of 30. years having deprived us of all those of high grades in the revolutionary war. our second campaign has been more succesful, having possessed ourselves of all the lakes and country of Upper Canada, except the single post of Kingston at it’s lower extremity.on the ocean, tho’ we have but a very small force, in half a dozen
			 actions, of vessel to vessel of equal
			 force, we have
			 captured them in every instance but one:
			 and on Lake Erie, in an engagement of 8. or 10. vessels of a side, of the size navigating that water, we took their whole squadron, not a vessel or a man escaping. we have no doubt, if the war continues, of ousting them from the entire continent.
			 this is very different from what their lying papers will tell you in Europe. but you have heard at least that in our revolutionary war the same papers were eternally
			 announcing victories & changes of position, till they conquered themselves out of a continent.it would give me great pleasure to hear how you are personally affected by the wars around you, and to be assured that you do not participate of their calamities. when will this world be again at peace!
          Your old friend, mr Mclure, paid us a visit some two or three years ago, and returned to Paris. his brother is living and still engaged in commerce, as I believe.
			 Latrobe has been till lately engaged at Washington in the business of civil engineer, but is now gone to Pittsburg to take part in the enterprize of furnishing steam-boats
			 for the Ohio and Missisipi. these boats,
			 of the invention of mr Fulton, have obtained the most perfect success, and are now extending to all our rivers.
          This notice of some of your friends here, I have thought might not be unacceptable, and with among them I pray you to count none as entertaining sentiments of higher esteem and respect for you than myself.
          Th:
            Jefferson
        